Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 1 of 25




             EXHIBIT J-11
      Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 2 of 25




                                      Carr Fire Second Patrol


All powerlines within the fire footprint will be reassessed for hazard trees. Additionally, the PI

will also be listing trees within 15 feet on either side and above the Powerlines.




   1.) Continue to look for fire-damaged hazard trees and immediate threats to the lines.

   2.) Trees within a 15-foot lateral distance from the conductors to the crown will either be

       trimmed or removed (if the tree is dead or dying due to fire damage it will be removed).




     T
   3.) Trees with overhanging branches within a 15-foot vertical distance to the conductors

       will be trimmed or removed.
  AF
   4.) Trees with a trunk that falls within the 15-foot lateral distance to the conductors will be

       removed

   5.) No vegetation under the lines should be listed unless it is a fast-growing plant with a risk

       of being out of compliance, such as ailanthus or eucalyptus
DR
                                                                     15-foot vertical
                                                                     distance above the




 15-foot lateral
 distance on both
                                                                     conductors
 sides of the




 conductors
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 3 of 25




Trim Codes:

Overhang: trimming of overhanging branches




     T
Side-Trim: ground to sky trimming of branches on one side of the tree

Top: trimming of 1/3 or less of the crown from the top down
  AF
Removal Codes:

Brush: 0.1 to 3.9 inches

R1: 4 to 11.9 inches

R2: 12 to 23.9 inches
DR
R3: 24 to 35.9 inches

R4: 36+ inches
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 4 of 25




             EXHIBIT J-12
      Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 5 of 25




                                      Carr Fire Second Patrol


All powerlines within the fire footprint will be reassessed for hazard trees. Additionally, the PI

will also be listing trees within 15 feet on either side and above the Powerlines.


   1.) Continue to look for fire-damaged hazard trees and immediate threats to the lines.

   2.) Trees within a 15-foot lateral distance from the conductors to the crown will either be

       trimmed or removed (if the tree is dead or dying due to fire damage it will be removed).

   3.) Trees with overhanging branches within a 15-foot vertical distance to the conductors




     T
       will be trimmed or removed.

   4.) Trees with a trunk that falls within the 15-foot lateral distance to the conductors will be
  AF   removed

   5.) No vegetation under the lines should be listed unless it is a fast-growing species with a

       risk of being out of compliance, such as ailanthus or eucalyptus. (In these cases, contact

       the Task Force Lead in your area. These will be addressed on a case by case basis.)
DR
                                                                       15-foot vertical
                                                                       distance above the




 15-foot lateral
 distance on both
 sides of the                                                          conductors




 conductors
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 6 of 25




Collector:

Use the map titled: PG&E Carr Fire Patrol 2




     T
The only point the PI will use is Hazard_Tree_Patrol_2

Trim Codes:
  AF
Overhang: trimming of overhanging branches

Side-Trim: ground to sky trimming of branches on one side of the tree

Top: trimming of 1/3 or less of the crown from the top down

Removal Codes:
DR
Brush: 0.1 to 3.9 inches

R1: 4 to 11.9 inches

R2: 12 to 23.9 inches

R3: 24 to 35.9 inches

R4: 36+ inches
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 7 of 25




             EXHIBIT J-13
      Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 8 of 25




                                      Carr Fire Second Patrol


All powerlines within the fire footprint will be reassessed for hazard trees. Additionally, the PI

will also be listing trees within 15 feet on either side and above the Powerlines.


   1.) Continue to look for fire-damaged hazard trees and immediate threats to the lines.

   2.) Trees within a 15-foot lateral distance from the conductors to the crown will either be

       trimmed or removed (if the tree is dead or dying due to fire damage it will be removed).

   3.) Trees with overhanging branches within a 15-foot vertical distance to the conductors




     T
       will be trimmed or removed.

   4.) Trees with a trunk that falls within the 15-foot lateral distance to the conductors will be
  AF   removed

   5.) No vegetation under the lines should be listed unless it is a fast-growing species with a

       risk of being out of compliance, such as ailanthus or eucalyptus. (In these cases, contact

       the Task Force Lead in your area. These will be addressed on a case by case basis.)
DR
                                                                       15-foot vertical
                                                                       distance above the




 15-foot lateral
 distance on both
 sides of the                                                          conductors




 conductors
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 9 of 25




Collector:

Use the map titled: PG&E Carr Fire Patrol 2




     T
The only point the PI will use is Hazard_Tree_Patrol_2

Trim Codes:
  AF
Overhang: trimming of overhanging branches

Side-Trim: ground to sky trimming of branches on one side of the tree

Top: trimming of 1/3 or less of the crown from the top down

   -If trim would exceed 1/3 of the crown it will be a removal
DR
Removal Codes:

Brush: 0.1 to 3.9 inches

R1: 4 to 11.9 inches

R2: 12 to 23.9 inches

R3: 24 to 35.9 inches

R4: 36+ inches
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 10 of 25




             EXHIBIT J-14
     Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 11 of 25




                                      Carr Fire Second Patrol


All powerlines within the fire footprint will be reassessed for hazard trees. Additionally, the PI

will also be listing trees within 15 feet on either side and above the Powerlines.


   1.) Continue to look for fire-damaged hazard trees and immediate threats to the lines.

   2.) Trees within a 15-foot lateral distance from the conductors to the crown will either be

       trimmed or removed (if the tree is dead or dying due to fire damage it will be removed).

   3.) Trees with overhanging branches within a 15-foot vertical distance to the conductors




     T
       will be trimmed or removed.

   4.) Trees with a trunk that falls within the 15-foot lateral distance to the conductors will be
  AF   removed

   5.) No vegetation under the lines should be listed unless it is a fast-growing species with a

       risk of being out of compliance, such as ailanthus or eucalyptus. (In these cases, contact

       the Task Force Lead in your area. These will be addressed on a case by case basis.)
DR
                                                                       15-foot vertical
                                                                       distance above the




 15-foot lateral
 distance on both
 sides of the                                                          conductors




 conductors
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 12 of 25




 Collector:

        -     Use the map titled: PG&E Carr Fire Patrol 2




     T
        -     Use the Patrol_2_Hazard_Tree point to record vegetation that qualifies

              under the second patrol specifications
  AF    -     Use Patrol_1_Hazard_Tree point to QAQC

                 1. PI will look for trees that are still standing but have been marked as

                     complete; if so, they will determine if it was signed by a contractor. If

                     this situation arises the PI will contact their Task Force Lead
DR
                     immediately.

                 2. PI will look for stumps that belong to PG&E activities and will

                     determine whether or not it was signed off as complete on collector

                     and which contractor did the work (each contractor has a unique

                     paint color).

                 3. PI will determine if the stumps are below 12 inches in height on the

                     uphill side and if there is hinge wood left; if criteria not met, make

                     note of it on the QAQC point
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 13 of 25




 Trim Codes:

 Overhang: trimming of overhanging branches




     T
 Side-Trim: trimming of branches on one side of the tree 15 feet above, below, and

            laterally away from the conductors.
  AF
DR

 Top: trimming of 1/3 or less of the crown from the top down

    -If trim would exceed 1/3 of the crown it will be a removal

 Removal Codes:

 Brush: 0.1 to 3.9 inches

 R1: 4 to 11.9 inches
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 14 of 25




 R2: 12 to 23.9 inches

 R3: 24 to 35.9 inches

 R4: 36+ inches




     T
  AF
DR
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 15 of 25




             EXHIBIT J-15
     Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 16 of 25




                                      Carr Fire Second Patrol

All PG&E facilities within the fire footprint will be reassessed for hazard trees. Additionally, the
PI will also be listing trees within 15 feet on either side and above the Powerlines.

   1.) Continue to look for fire-damaged hazard trees and immediate threats to the PG&E
       facilities.
   2.) Trees within a 15-foot lateral distance from the conductors to the crown [living
       vegetation] will either be trimmed or removed (if the tree is dead or dying due to fire
       damage it will be removed).
   3.) Trees with overhanging branches within a 15-foot vertical distance to the conductors
       will be trimmed or removed.
   4.) Trees with a trunk that falls within the 15-foot lateral distance to the conductors will be




                                                     1
       removed
   5.) No vegetation under the lines should be listed unless it is a fast-growing species with a
                           T
       risk of being out of compliance, such as ailanthus or eucalyptus. (In these cases, contact
                         AF
       the Task Force Lead in your area. These will be addressed on a case by case basis.)

                                                                       15-foot vertical
                                                                       distance above the
                      DR


 15-foot lateral
 distance on both
 sides of the                                                          conductors




 conductors
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 17 of 25




 Collector:

        -     Use the map titled: PG&E Carr Fire Patrol 2

        -     Use the Patrol_2_Hazard_Tree point to record vegetation that qualifies

              under the second patrol specifications

        -     Use Patrol_1_Hazard_Tree point to QAQC

                 1. PI will look for trees that are still standing but have been marked as

                     complete; if so, they will determine if it was signed by a contractor. If

                     this situation arises the PI will contact their Task Force Lead

                     immediately.




                                               1
                 2. PI will look for stumps that belong to PG&E activities and will
                     T
                     determine whether or not it was signed off as complete on collector
                   AF
                     and which contractor did the work (each contractor has a unique

                     paint color).
                DR


                 3. PI will determine if the stumps are below 12 inches in height on the

                     uphill side and if there is hinge wood left; if criteria not met, make

                     note of it on the QAQC point
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 18 of 25




 Trim Codes:

 Overhang: trimming of overhanging branches

 Side-Trim: trimming of branches on one side of the tree 15 feet above, below, and

            laterally away from the conductors.




 Top: trimming of 1/3 or less of the crown from the top down




                                           1
    -If trim would exceed 1/3 of the crown it will be a removal
                    T
 Removal Codes:
                  AF
 Brush: 0.1 to 3.9 inches

 R1: 4 to 11.9 inches
               DR


 R2: 12 to 23.9 inches

 R3: 24 to 35.9 inches

 R4: 36+ inches

 Tree Crew Paint Colors:
 Bordges: Gorgeous Silver
 Arborworks: Piggy Pink
 UTS: Flamingo Fuschia
 MFE: Peacock Purple
 Davey: Davey Navy
 CTS/Tubit: 49er Gold
 FTS: Fire Truck Red
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 19 of 25




             EXHIBIT J-16
     Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 20 of 25




                                      Carr Fire Second Patrol

All PG&E facilities within the fire footprint will be reassessed for hazard trees. Additionally, the
PI will also be listing trees within 15 feet on either side and above the Powerlines.

   1.) Continue to look for fire-damaged hazard trees and immediate threats to the PG&E
       facilities.
   2.) Trees within a 15-foot lateral distance from the conductors to the crown [living
       vegetation] will either be trimmed or removed (if the tree is dead or dying due to fire
       damage it will be removed).
   3.) Trees with overhanging branches within a 15-foot vertical distance to the conductors
       will be trimmed or removed.
   4.) Trees with a trunk that falls within the 15-foot lateral distance to the conductors will be




                                                     1
       removed
   5.) No vegetation under the lines should be listed unless it is a fast-growing species with a
                           T
       risk of being out of compliance, such as ailanthus or eucalyptus. (In these cases, contact
                         AF
       the Task Force Lead in your area. These will be addressed on a case by case basis.)

                                                                       15-foot vertical
                                                                       distance above the
                      DR


 15-foot lateral
 distance on both
 sides of the                                                          conductors




 conductors
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 21 of 25




 Collector:

        -     Use the map titled: PG&E Carr Fire Patrol 2

        -     Use the Patrol_2_Hazard_Tree point to record vegetation that qualifies

              under the second patrol specifications

        -     Use Patrol_1_Hazard_Tree point to QAQC

                 1. PI will look for trees that are still standing but have been marked as

                     complete; if so, they will determine if it was signed by a contractor. If

                     this situation arises the PI will contact their Task Force Lead

                     immediately.




                                               1
                 2. PI will look for stumps that belong to PG&E activities and will
                     T
                     determine whether or not it was signed off as complete on collector
                   AF
                     and which contractor did the work (each contractor has a unique

                     paint color).
                DR


                 3. PI will determine if the stumps are below 12 inches in height on the

                     uphill side and if there is hinge wood left; if criteria not met, make

                     note of it on the QAQC point
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 22 of 25




 Trim Codes:

 Overhang: trimming of overhanging branches

 Side-Trim: trimming of branches on one side of the tree 15 feet above, below, and

            laterally away from the conductors.




 Top: trimming of 1/3 or less of the crown from the top down




                                           1
    -If trim would exceed 1/3 of the crown it will be a removal
                    T
 Removal Codes:
                  AF
 Brush: 0.1 to 3.9 inches

 R1: 4 to 11.9 inches
               DR


 R2: 12 to 23.9 inches

 R3: 24 to 35.9 inches

 R4: 36+ inches

 Tree Crew Paint Colors:
 Bordges: Gorgeous Silver
 Arborworks: Piggy Pink
 UTS: Flamingo Fuschia
 MFE: Peacock Purple
 Davey: Davey Navy
 CTS/Tubit: 49er Gold
 FTS: Fire Truck Red
     Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 23 of 25




                                      Felling Guidelines

Pursuant to PRC 4292 & 4293, in accordance General Order 95, and to address the liability
of hazard trees left behind in the wake the 2018 Carr Fire the protocol for removing hazard
trees is as follows:
Trees designated by preliminary inspectors, marked with priority designation in florescent
green paint, are to be felled in accordance with the best management practices delineated
in the onboarding material provided for this event by PG&E.
Any tree presenting a hazard to the tree crews working in the area and any tree which is
impeding safe falling lanes for trees marked by preliminary inspectors are to felled under
the same aforementioned best management practices.
In addition to falling these hazard trees any tree entirely within 15 feet of PG&E facilities is
be felled in accordance with the aforementioned best management practices, and any
branches extending within 15 feet of PG&E facilities at or above the height of said facilities
is to be trimmed in accordance with the prescription designated by preliminary inspectors
and best management practices.




                                                   1
                          T
                        AF
                     DR
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 24 of 25




             EXHIBIT J-17
Case 3:14-cr-00175-WHA Document 1358-3 Filed 03/23/21 Page 25 of 25




 Trim Codes:

 Overhang: trimming of overhanging branches

 Side-Trim: trimming of branches on one side of the tree 15 feet above, below, and

            laterally away from the conductors.




                                            2
                  T
 Top: trimming of 1/3 or less of the crown from the top down

    -If trim would exceed 1/3 of the crown it will be a removal
               AF
 Removal Codes:

 Brush: 0.1 to 3.9 inches

 R1: 4 to 11.9 inches
DR

 R2: 12 to 23.9 inches

 R3: 24 to 35.9 inches

 R4: 36+ inches

 Tree Crew Paint Colors:
 Bordges: Gorgeous Silver
 Arborworks: Piggy Pink
 UTS: Flamingo Fuchsia
 MFE: Peacock Purple
 Davey: Davey Navy
 CTS/Tubit: 49er Gold
 FTS: Fire Truck Red
 MLU: Robin’s Egg Blue
